 

Exhibit 10.3

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

BETWEEN

CGAS Properties, L.P.

AS SELLER

AND

UTICA GAS SERVICES, L.L.C.

AS PURCHASER

 

Executed on April 2, 2015

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 DEFINITIONS 1       ARTICLE 2 PURCHASE AND SALE 2      
2.1 Purchase and Sale 2       2.2 Purchase Price 2       2.3 Reduction in
Subject Interest and Purchase Price 2       2.4 Adjustments to Purchase Price 2
      2.5 Agreement Regarding LLC Agreement 3       ARTICLE 3 CLOSING 3      
3.1 Time and Place of Closing 3       3.2 Obligations of Seller at Closing 3    
  3.3 Obligations of Purchaser at Closing 4       ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF SELLER 5       4.1 Existence 5       4.2 Power 5       4.3
Authorization and Enforceability 5       4.4 No Conflicts 5       4.5 LLC
Agreement 6       4.6 Ownership 6       4.7 Liability for Brokers’ Fees 6      
4.8 Litigation 6       4.9 Taxes. 6       4.10 Environmental Laws 7       4.11
Compliance with Laws 7       4.12 Midstream Assets 7       4.13 Contracts 7    
  4.14 Tag-Along Rights, Consents and Preferential Rights 7       4.15 Employee
Matters 8       4.16 Intellectual Property 8

 

 i 

 

 

4.17 Anti-Corruption Matters 8       4.18 OFAC 8       4.19 Solvency 9      
4.20 Certain Disclaimers. 9       ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF
PURCHASER 10       5.1 Existence and Qualification 10       5.2 Power 10      
5.3 Authorization and Enforceability 10       5.4 No Conflicts 10       5.5
Liability for Brokers’ Fees 10       5.6 Litigation 11       5.7 Financing 11  
    5.8 Investment Intent 11       5.9 Independent Investigation 11       5.10
Other Consents 11       ARTICLE 6 COVENANTS OF THE PARTIES 11       6.1
Exclusivity 12       6.2 Government Authorizations; Cooperation. 12       6.3
Public Announcement 13       6.4 Assumption of Obligations 13       6.5 Casualty
and Condemnation 14       6.6 Further Assurances 14       6.7 Cooperation on
Taxes 14       6.8 Schedule Update 14       6.9 Other Agreement 15       6.10
Conduct Pending Closing 15       6.11 Encumbrances on the Subject Interest 16  
    6.12 Confidentiality 16       6.13 Non-Solicitation 16       ARTICLE 7
CONDITIONS TO CLOSING 17       7.1 Conditions of Seller to Closing 17       7.2
Conditions of Purchaser to Closing 17

 



 ii 

 

 

ARTICLE 8 TERMINATION 18       8.1 Termination 18       8.2 Effect of
Termination 19       ARTICLE 9 INDEMNIFICATION; LIMITATIONS 19       9.1
Indemnification 19       9.2 Indemnification Actions 22       9.3 Limitation on
Actions 24       ARTICLE 10 MISCELLANEOUS 25       10.1 Counterparts 25      
10.2 Notice 25       10.3 Expenses 26       10.4 Transfer Taxes 26       10.5
Governing Law 27       10.6 Jurisdiction; Waiver of Jury Trial 27       10.7
Captions 27       10.8 Waivers 27       10.9 Assignment 28       10.10 Entire
Agreement 28       10.11 Amendment 28       10.12 References 28       10.13
Construction 28       10.14 Limitation on Damages 29       10.15 Specific
Performance 29       10.16 Right to Rely 29

 

Exhibits

 

Exhibit A – Definitions       Exhibit B – Form of Assignment Agreement

  



 iii 

 

 



Schedules           Schedule 1.1(b) – Knowledge Personnel - Seller      
Schedule 1.1(c) – Knowledge Personnel - Purchaser       Schedule 4.6 –
Encumbrances       Schedule 4.8 – Litigation       Schedule 4.9(a) – Taxes      
Schedule 4.9(c) – Certain Tax Matters       Schedule 4.10 – Environmental      
Schedule 4.11 – Compliance with Laws       Schedule 4.14 – Certain Consents    
  Schedule 5.10 – Other Purchaser Consents       Schedule 6.2 – Government
Authorizations

 

 iv 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is dated April 2,
2015 (the “Execution Date”), and is by and between CGAS Properties, L.P., a
Delaware limited partnership (“Seller”), Utica Gas Services, L.L.C., an Oklahoma
limited liability company (“Purchaser”). Seller and Purchaser are sometimes
referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Seller owns a 21% Membership Interest (the “Entire Interest”) in Utica
East Ohio Midstream LLC, a Delaware limited liability company (the “Company”);

 

WHEREAS, Purchaser owns a 49% Membership Interest in the Company;

 

WHEREAS, M3 Ohio Gathering LLC, a Delaware limited liability company (the “Other
Member”), owns the remaining 30% Membership Interest in the Company;

 

WHEREAS, Seller desires to sell the Entire Interest and, in accordance with
Section 8.6 of the LLC Agreement (as hereinafter defined), has delivered to
Purchaser and the Other Member a Proposed Transfer Notice and Offer Terms, dated
April 2, 2015 (“Transfer Notice”);

 

WHEREAS, Purchaser desires to accept the offer set forth in the Transfer Notice
and to purchase the Entire Interest for the consideration, and as set forth in
this Agreement, subject to the right of the Other Member to acquire its pro rata
share of the Entire Interest as set forth in the LLC Agreement; and

 

WHEREAS, the Parent and EVEP have executed guarantees (each, a “Guaranty”) of
the obligations of their subsidiaries in connection with the execution of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, agree as follows:

 

ARTICLE 1

DEFINITIONS

 

In addition to the terms defined in the introductory paragraph and the recitals
of this Agreement, for purposes hereof, the capitalized terms used herein and
not otherwise defined shall have the meanings set forth in Exhibit A.

 

 1 

 

  

ARTICLE 2

PURCHASE AND SALE

 

2.1           Purchase and Sale.    At the Closing, and upon the terms and
subject to the conditions of this Agreement, Seller shall sell and convey to
Purchaser, and Purchaser shall purchase, accept and pay for, all of Seller’s
right, title and interest in and to the Subject Interest, free and clear of all
Encumbrances, other than any restrictions under federal and state securities
Laws and the terms and conditions of the LLC Agreement, for the consideration in
Section 2.2.

 

2.2           Purchase Price.   The purchase price for the Subject Interest (the
“Purchase Price”) shall be Five Hundred and Seventy Five Million Dollars
($575,000,000). The Purchase Price shall be subject to adjustment as provided in
Sections 2.3 and 2.4.

 

2.3           Reduction in Subject Interest and Purchase Price .   The Subject
Interest shall initially be a 21% Membership Interest in the Company. If or
simultaneously with the Closing, the Other Member acquires a 30/79 x 21%
(approximately 7.975%) Membership Interest in the Company from the Seller
pursuant to Other Member’s rights as set forth in Section 8.6 of the LLC
Agreement, the Subject Interest shall be reduced correspondingly to a 49/79 x
21% (approximately 13.025%) Membership Interest and the Purchase Price shall be
reduced to Three Hundred and Fifty Six Million, Six Hundred and Forty Five
Thousand and Five Hundred and Seventy Dollars ($356,645,570) and further
adjusted as in accordance with Section 2.4. For the avoidance of doubt, the
Subject Interest and Purchase Price will be reduced as provided in this Section
only if the Other Member closes on the acquisition of, including payment for,
its share of the Entire Interest pursuant to Section 8.6 of the LLC Agreement.

 

2.4           Adjustments to Purchase Price.    The Purchase Price for the
Subject Interest shall be adjusted as follows:

 

(a)           Capital Contributions. The Purchase Price shall be increased by an
amount equal to the sum of all Capital Contributions (as defined in the LLC
Agreement) made by Seller to the Company with respect to the Subject Interest
after the Effective Time and prior to Closing.

 

(b)           Distributions. The Purchase Price shall be decreased by an amount
equal to the sum of all Distributions (as defined in the LLC Agreement) received
by Seller from the Company with respect to the Subject Interest after the
Effective Time and prior to Closing.

 

(c)           Casualty. The Purchase Price shall be decreased by any casualty or
condemnation adjustments under Section 6.5.

 

(d)           Adjusted Purchase Price. The Purchase Price, adjusted as set forth
in Section 2.3, this Section 2.4 and Section 6.5 shall be the “Adjusted Purchase
Price.”

 

 2 

 

  

2.5           Agreement Regarding LLC Agreement.   Seller and Purchaser agree
and acknowledge that (a) this Agreement and the Transfer Notice constitute the
“Proposed Transfer Notice,” “Offer Terms” and “Purchase Notice” as such terms
are used in the LLC Agreement, (b) this Agreement and the Transfer Notice
satisfy in all respects the requirements of Section 8.6 of the LLC Agreement
imposed on Seller and Purchaser and (c) none of the covenants, agreements,
representations and warranties set forth in this Agreement shall be deemed
breached or violated by Seller or Purchaser because of any alleged or actual
failure of the Transfer Notice or this Agreement to comply with Section 8.6 of
the LLC Agreement.  Seller and Purchaser further agree and acknowledge that (i)
its execution and delivery of this Agreement is consistent with the requirements
of Section 8.6 the LLC Agreement, (ii) that neither Purchaser nor Seller shall
allege or bring any claim of any kind, whether at law or equity or sounding in
contract (express or implied) or tort, against the other concerning, relating to
or arising under Sections 8.6(a) and (b) of the LLC Agreement in connection with
the Transfer Notice and this Agreement constitutes a bar to any such claim and
(iii) Purchaser and Seller shall diligently defend any claim or allegation that
the Transfer Notice and this Agreement do not satisfy the requirements of the
LLC Agreement.

 

ARTICLE 3

CLOSING

 

3.1           Time and Place of Closing.   Consummation of the purchase and sale
of the Subject Interest as contemplated by this Agreement (the “Closing”) shall,
unless otherwise agreed to in writing by Purchaser and Seller, take place at the
offices of Haynes and Boone, LLP in Houston, Texas, at 10:00 a.m., local time,
on the Closing Date. From and after the Closing, the Closing shall be deemed to
have been effective as of 12:01 a.m., local time, on the Closing Date.

 

3.2           Obligations of Seller at Closing.    At the Closing, upon the
terms and subject to the conditions of this Agreement, and subject to the
simultaneous performance by Purchaser of its obligations pursuant to
Section 3.3, Seller shall deliver or cause to be delivered to Purchaser, the
following:

 

(a)           four (4) duly executed counterparts of an assignment of the
Subject Interest (the “Assignment Agreement”) in substantially the form attached
hereto as Exhibit B;

 

(b)           four (4) originals of a certificate duly executed by an Authorized
Officer of Seller, dated as of the Closing Date, certifying on behalf of Seller
that the conditions set forth in Sections 7.2(a) and 7.2(b) have been fulfilled;

 

(c)           four (4) originals of a certificate duly executed by the secretary
or any assistant secretary of the general partner of Seller, dated as of the
Closing, (i) attaching and certifying on behalf of Seller complete and correct
copies of (A) the certificate of formation and agreement of limited partnership
of Seller, as in effect as of the Closing, (B) the resolutions of the board of
directors of the general partner of Seller authorizing the execution, delivery,
and performance by Seller of this Agreement and the transactions contemplated
hereby, and (C) any required approval by the partners of Seller of this
Agreement and the transactions contemplated hereby and (ii) certifying on behalf
of Seller the incumbency of each officer of the general partner of Seller
executing this Agreement or any document delivered in connection with the
Closing;

 

 3 

 

 

 

(d)          four (4) originals of an executed certificate described in Treasury
Regulation Section 1.1445-2(b)(2) certifying that Seller is not a foreign person
within the meaning of the Code;

 

(e)          documents in form and substance reasonably satisfactory to
Purchaser evidencing the release of the Encumbrance listed on Schedule 4.6;

 

(f)          an executed letter of resignation of the Manager (as defined in the
LLC Agreement) appointed to the board of Managers by Seller, in form and
substance reasonably acceptable to Purchaser; and

 

(g)          any other agreements, instruments or documents that are required by
the terms of this Agreement under Article 7 to be delivered by Seller to
Purchaser or as otherwise reasonably requested by Purchaser to consummate the
transactions contemplated hereby.

 

3.3           Obligations of Purchaser at Closing.    At the Closing, upon the
terms and subject to the conditions of this Agreement, and subject to the
simultaneous performance by Seller of its obligations pursuant to Section 3.2,
Purchaser shall deliver or cause to be delivered to Seller, the following:

 

(a)          a wire transfer of the Adjusted Purchase Price, in same-day funds
to an account of Seller designated in writing by Seller to Purchaser no later
than two days prior to the Closing Date;

 

(b)          four (4) duly executed counterparts of the Assignment Agreement;

 

(c)          four (4) originals of a certificate by an Authorized Officer of
Purchaser, dated as of the Closing Date, certifying on behalf of Purchaser that
the conditions set forth in Sections 7.1(a) and 7.1(b) have been fulfilled;

 

(d)          four (4) originals of a certificate duly executed by the secretary
or any assistant secretary of Purchaser, dated as of the Closing Date,
(i) attaching, and certifying on behalf of Purchaser as complete and correct,
copies of (A) the certificate of formation and limited liability company
agreement of Purchaser, each as in effect as of the Closing, (B) the resolutions
of the managers of Purchaser authorizing the execution, delivery and performance
by Purchaser of this Agreement and the transactions contemplated hereby and
(C) any required approval by the members of Purchaser of this Agreement and the
transactions contemplated hereby and (ii) certifying on behalf of Purchaser the
incumbency of each officer of Purchaser executing this Agreement or any document
delivered in connection with the Closing; and

 

(e)          any other agreements, instruments, or documents that are required
by the terms of this Agreement under Article 7 to be delivered by Purchaser to
Seller or as otherwise reasonably requested by Seller to consummate the
transactions contemplated hereby.

 

 4 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Schedules to this Agreement, and subject to
Section 4.20, Seller represents and warrants as of the date hereof and as of the
Closing Date to Purchaser that:

 

4.1           Existence .   Seller is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware.

 

4.2           Power.   Seller has the requisite partnership power and authority
to execute and deliver this Agreement (and all documents to be executed and
delivered by Seller pursuant to this Agreement), to perform its obligations
hereunder (and thereunder), and to consummate the transactions contemplated
hereby (and thereby).

 

4.3           Authorization and Enforceability.   The execution, delivery and
performance by Seller of this Agreement (and all documents required to be
executed and delivered by Seller pursuant to this Agreement), and the
consummation by Seller of the transactions contemplated hereby (and thereby),
have been duly and validly authorized by all necessary partnership action on the
part of Seller or, in the case of documents to be executed and delivered
pursuant to this Agreement, will have been duly and validly authorized by all
necessary corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller (and all documents required hereunder to be
executed and delivered by Seller pursuant to this Agreement will be duly
executed and delivered by Seller) and, assuming due authorization, execution and
delivery by Purchaser, this Agreement constitutes (and such other documents will
constitute) the valid and binding obligations of Seller, enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar Laws
affecting the rights and remedies of creditors generally as well as by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) (the “Enforceability Exceptions”).

 

4.4           No Conflicts.   The execution, delivery and performance of this
Agreement by Seller (and all documents to be executed and delivered by Seller
pursuant to this Agreement), and the consummation of the transactions
contemplated by this Agreement (and by such documents), do not and will not
(a) violate any provision of the certificate of formation, limited partnership
agreement or other organizational documents of Seller, (b) result in a material
default (with due notice or lapse of time or both) or the creation of any
Encumbrance, or give rise to any right of termination, cancellation or
acceleration under any note, bond, mortgage, indenture, or other financing
instrument to which Seller or, to the Knowledge of Seller, the Company is a
party or by which their respective assets are bound, (c) result in a material
violation or breach of any judgment, order, ruling, or decree applicable to
Seller or, to the Knowledge of Seller, the Company, as a party in interest,
(d) result in a material violation or breach of any Laws applicable to Seller
or, to the Knowledge of Seller, the Company or (e) except for the Government
Authorizations listed in Schedule 6.2, require notice to, filing with, or the
obtaining of approval from, any Governmental Body by or with respect to Seller
or, to the Knowledge of the Seller, the Company.

 

 5 

 

 

4.5           LLC Agreement.   Seller has performed all of its material
obligations under the LLC Agreement and is not in material default under any
provision of the LLC Agreement.

 

4.6           Ownership.   Except as set forth on Schedule 4.6, as of the
Execution Date, Seller has good and valid title to the Subject Interest, free
and clear of any Encumbrances, other than any restrictions under federal and
state securities Laws and the terms and condition of the LLC Agreement. As of
the Closing, Seller will have good and valid title to the Subject Interest, in
each case, free and clear of any Encumbrances, other than any restrictions under
federal and state securities Laws and the terms and condition of the LLC
Agreement.

 

4.7           Liability for Brokers’ Fees.   Purchaser will not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Seller or any Affiliate of Seller, for brokerage
fees, finder’s fees, agent’s commissions or other similar forms of compensation
in connection with this Agreement or any agreement or transaction contemplated
hereby.

 

4.8           Litigation.   Except as set forth on Schedule 4.8, to the
Knowledge of Seller, there are no actions, suits or proceedings pending, or
threatened, before any Governmental Body or arbitrator against the Company.
There are no actions, suits or proceedings pending, or, to the Knowledge of
Seller, threatened, before any Governmental Body or arbitrator against Seller,
which are reasonably likely to materially delay or materially impair Seller’s
ability to perform its obligations under this Agreement.

 

4.9           Taxes.

 

(a)          Seller has made available to Purchaser true and complete copies of
any written notices or other written information Seller has received from the
Company’s “tax matters partner” with respect to any material Tax matters related
to the Company.

 

(b)          There are no Encumbrances for Taxes upon the Subject Interest.

 

(c)          Except as set forth on Schedule 4.9, to the Knowledge of Seller:

 

(i)          the Company has timely filed all material Tax Returns required to
have been filed by or with respect to the Company and its operations, and such
Tax Returns are complete and correct in all material respects and all material
Taxes owed by the Company have been timely paid;

 

(ii)         the Company has always been and will be through the Closing Date
validly classified, for United States federal income tax purposes, as either a
“disregarded entity” as defined in Treasury Regulation Section 301.7701-3 or as
a “partnership” as defined in Section 761(a) of the Code;

 

(iii)        there is no material claim, audit, action, suit or proceeding
pending or threatened in writing against or with respect to the Company in
respect of any Tax or Tax Return, and there are no Encumbrances for Taxes (other
than Encumbrances for Taxes not yet due and payable) upon the assets of the
Company;

 

 6 

 

 

(iv)         the Company is not obligated to pay the Taxes of another person
under applicable Law, by Contract, as a transferee, as a successor or otherwise;
and

 

(v)          the transactions contemplated by this Agreement would not, if
consummated, result in a Tax Termination Event of the Company as described in
Section 8.2(a) of the LLC Agreement.

 

4.10         Environmental Laws.   Except as set forth in Schedule 4.10, to the
Knowledge of Seller: (a) the Company is in compliance in all material respects
with all applicable Environmental Laws; (b) there are no actions pending or
threatened in writing against the Company, or any real property owned, operated
or leased by it, alleging violation of or liability under any Environmental Law;
(c) the Company has not entered into any order, settlement, judgment, injunction
or decree involving uncompleted, outstanding or unresolved obligations,
liabilities or requirements relating to or arising under Environmental Law; (d)
the Company holds and is in compliance in all material respects with all
material Permits required under Environmental Law for it to conduct its
business; and (e) the Company has not Released any Hazardous Substance in or on
the Company’s assets in quantities or concentrations requiring material remedial
action by the Company under Environmental Laws. Notwithstanding anything to the
contrary contained in this Agreement, the representations and warranties
contained in this Section 4.10 are Seller’s sole representations and warranties
with respect to environmental matters and Environmental Laws.

 

4.11         Compliance with Laws.   Except as set forth in Schedule 4.11, to
the Knowledge of Seller: (a) the Company is conducting its business in
compliance in all material respects with all applicable Laws, including any Laws
relating to bribery, improper payments to a Governmental Body or governmental
officer or employee, candidate for political office, political party or official
thereof, or public international organization, and money laundering; (b) the
Company holds all material Permits necessary for the lawful conduct of its
business as presently conducted; and (c) the Company is in compliance in all
material respects with the terms of all such material Permits, and no written
notices have been received relating to the termination, cancellation or
withdrawal thereof. This Section 4.11 does not address environmental matters and
Environmental Laws, which are exclusively governed by Section 4.10.

 

4.12         Midstream Assets.   To the Knowledge of Seller, the Company has not
disposed of any of its Midstream Assets that are material to its operations and
there are no claims pending or threatened against the Company disputing the
Company’s title to its Midstream Assets.

 

4.13         Contracts.   Except for the Existing Agreements, the Company is not
a party to any Contract with Seller or an Affiliate of Seller which will be
binding on the Company after Closing.

 

4.14         Tag-Along Rights, Consents and Preferential Rights.   Except as set
forth on Schedule 4.14 and as set forth in the LLC Agreement: (a) Seller’s
execution, delivery and performance of this Agreement (and any document required
to be executed and delivered by Seller at Closing) is not and will not be
subject to any option by any Person to participate as a seller in the sale to
Purchaser contemplated by this Agreement; (b) Seller’s execution, delivery and
performance of this Agreement (and any document required to be executed and
delivered by Seller pursuant to this Agreement) is not and will not be subject
to any required consent of, or notice to, any third Person (other than a
Governmental Body); and (c) there are no preferential rights to purchase, rights
of first opportunity or similar rights created by Seller or its Affiliates
applicable to a sale of the Subject Interest.

 

 7 

 

 

4.15         Employee Matters.   To the Knowledge of Seller, the Company does
not have any employees and does not maintain, sponsor, contribute to, and is not
required or obligated to contribute to, and is not a party to any, Employee
Benefit Plan. To the Knowledge of Seller, there is no pending or threatened
strike, slowdown, work stoppage, lockout or other labor dispute relating to any
Person providing services for or on behalf of the Company.

 

4.16         Intellectual Property.    To the Knowledge of Seller: (a) the
Company owns or has a license or other right to use all material Intellectual
Property used in the conduct of the Company’s business; (b) neither the
Company’s use of Intellectual Property nor the Company’s conduct of its business
as currently conducted infringes, violates or misappropriates in any material
respect the Intellectual Property of any Person; and (c) there are no actions,
suits or proceedings pending or threatened in writing against the Company
alleging any such infringement, violation or misappropriation.

 

4.17         Anti-Corruption Matters.    To the Knowledge of Seller, the Company
has not, directly or indirectly, taken any action which would cause the Company
to (a) be in violation of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or any similar anti-bribery law or regulation applicable to the Company
or (b) violate or operate in noncompliance with any export restrictions,
anti-boycott regulations, or embargo regulations.

 

4.18         OFAC.   To the Knowledge of Seller, (a) neither the Company nor any
of its officers or managers is currently the subject or target of any sanctions
administered or enforced by the U.S. Government (including the Office of Foreign
Assets Control of the United States Department of the Treasury and the U.S.
Department of State and including the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, or Her Majesty’s Treasury, (collectively “Sanctions”), (b) nor
does the Company have its principal place of business or the majority of its
business operations (measured by revenues) located in a country that is the
subject or target of Sanctions, including Cuba, Burma (Myanmar), Iran, North
Korea, Sudan, and Syria. To the Knowledge of Seller, neither the Company nor any
of its officers or directors has in the last five (5) years knowingly engaged
in, or is now knowingly engaged in, any dealings or transactions relating to or
with any Person, or in any country or territory, that at the time of the dealing
or transaction is or was the subject of Sanctions.

 

 8 

 

 

4.19         Solvency.    Seller is not now insolvent and will not be rendered
insolvent by any of the transactions contemplated hereby. As used in this
Section 4.19, “insolvent” means that the sum of the debts and other probable
Liabilities of Seller exceeds the present fair saleable value of Seller’s
assets. Immediately after giving effect to the consummation of the transactions
contemplated hereunder: (i) Seller will be able to pay its obligations and
liabilities as they become due in the usual course of its business; (ii) Seller
will have adequate capital with which to conduct its business; and (iii) Seller
will have assets (calculated at fair market value) that exceed its obligations
and liabilities, including a reasonable estimate of the amount of all contingent
liabilities of Seller.

 

4.20         Certain Disclaimers.

 

(a)          The representations and warranties set forth in this Article 4 and
in the agreements and certificates to be delivered by Seller at Closing pursuant
to Section 3.2 are the only representations and warranties made by Seller.
Except as specifically set forth in this Article 4, or in the agreements and
certificates to be delivered by Seller at Closing pursuant to Section
3.2, Seller makes no, and disclaims any, warranty, express or implied, as to any
matter whatsoever relating to Seller, the Company, their respective businesses,
assets, liabilities or any other matter relating to the transactions
contemplated by this Agreement.

 

(b)          WITHOUT LIMITING THE GENERALITY OF SECTION 4.20(a), EXCEPT AS MAY
BE SPECIFICALLY SET FORTH IN THIS ARTICLE 4 OR IN THE AGREEMENTS OR CERTIFICATES
TO BE DELIVERED BY SELLER AT CLOSING PURSUANT TO SECTION 3.2, SELLER FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, REGARDING
(I) TITLE TO ANY OF THE COMPANY’S ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE
OF ANY DESCRIPTIVE MEMORANDUM, OR ANY REPORT OF ANY CONSULTANT, RELATING TO THE
COMPANY’S ASSETS, (III) ANY ESTIMATES OF THE VALUE OF THE SUBJECT INTEREST THE
COMPANY’S ASSETS OR FUTURE REVENUES GENERATED BY ANY OF THE PRECEDING, OR (IV)
THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE COMPANY’S ASSETS, AND FURTHER DISCLAIMS ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, OF  MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OR OTHER PERSONAL
PROPERTY, OR REGARDING INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS IN
CONNECTION WITH THE OPERATION OF THE COMPANY AND ITS ASSETS, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT PURCHASER SHALL BE DEEMED TO BE
OBTAINING THE SUBJECT INTEREST SUBJECT TO ALL OF THE COMPANY’S RESPECTIVE DIRECT
AND INDIRECT RIGHTS AND ASSETS BEING IN THEIR PRESENT STATUS, CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS, AND THAT PURCHASER
SHALL CAUSE TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE. The
Parties agree that the disclaimers in this Section are “conspicuous” disclaimers
for the purpose of any applicable Law.

 

(c)          Inclusion of information in the Schedules to this Agreement shall
not be construed as an admission that such information is material to the
business, assets, liabilities, financial condition or results of operations of
Seller, or the Company, or otherwise material, or that such information is
required to be included in the Schedules to this Agreement, and inclusion of a
matter on a Schedule addressing matters reasonably expected to have a Material
Adverse Effect shall not necessarily be deemed an indication that such matter
does, or may, have a Material Adverse Effect. Matters may be disclosed on a
Schedule for purposes of information only, and inclusion of any such matter does
not mean that all such matters are included. A matter disclosed on a Schedule to
this Agreement shall be deemed to be an exception to all representations, and
any indemnifications under Section 9.1, to which it is relevant, but only if it
is reasonably apparent that such matter also applies to such other
representations.

 

 9 

 

  

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Seller as of the date hereof and as of the
Closing:

 

5.1           Existence and Qualification.    Purchaser is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Oklahoma.

 

5.2           Power.    Purchaser has the requisite corporate power and
authority to execute and deliver this Agreement (and all documents to be
executed and delivered by Purchaser pursuant to this Agreement), to perform its
obligations hereunder (and thereunder), and to consummate the transactions
contemplated hereby (and thereby).

 

5.3           Authorization and Enforceability.    The execution, delivery and
performance by Purchaser of this Agreement (and all documents required to be
executed and delivered by Purchaser pursuant to this Agreement), and the
consummation by Purchaser of the transactions contemplated hereby (and thereby),
have been duly and validly authorized by all necessary company action on the
part of Purchaser, or in the case of documents to be executed and delivered
pursuant to this Agreement, will have been duly and validly authorized by all
necessary corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser (and all documents required hereunder
to be executed and delivered by Purchaser pursuant to this Agreement will be
duly executed and delivered by Purchaser), and, assuming due authorization,
execution and delivery by Seller, this Agreement constitutes (and at the Closing
such documents will constitute) the valid and binding obligation of Purchaser,
enforceable in accordance with its terms, subject to the Enforceability
Exceptions.

 

5.4           No Conflicts.    The execution, delivery and performance of this
Agreement (and all documents to be executed and delivered by Purchaser pursuant
to this Agreement) by Purchaser, and the transactions contemplated by this
Agreement (and by such documents), do not and will not (a) violate any provision
of the certificate of formation and limited liability company agreement or other
organizational documents of Purchaser, (b) result in a material default (with
due notice or lapse of time or both) or the creation of any Encumbrance, or give
rise to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture or other
financing instrument to which Purchaser is a party or by which any of its assets
are bound, (c) result in a material violation or breach of any judgment, order,
ruling, or regulation applicable to Purchaser as a party in interest, or (d) 
result in a material violation or breach of any Laws applicable to Purchaser.

 

5.5           Liability for Brokers’ Fees.    Seller will not directly or
indirectly have any responsibility, liability or expense, as a result of
undertakings or agreements of Purchaser or any Affiliate of Purchaser, for
brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.

 

 10 

 

 

5.6           Litigation.    There are no actions, suits or proceedings pending,
or, to the Knowledge of Purchaser, threatened in writing, before any
Governmental Body or arbitrator against Purchaser which are reasonably likely to
materially delay or materially impair Purchaser’s ability to perform its
obligations under this Agreement.

 

5.7           Financing.    At the date scheduled for the Closing, Purchaser
will have sufficient cash, available lines of credit or other sources of
immediately available funds (in US dollars) to enable it to pay all amounts
required to be paid hereunder, including the payment required to be paid to
Seller at the Closing.

 

5.8           Investment Intent.    Purchaser is acquiring the Subject Interest
for its own account and not with a present intent to transfer or otherwise
distribute the Subject Interest to any other Person in violation of applicable
securities Laws.

 

5.9           Independent Investigation.   Purchaser recognizes that investment
in the Subject Interest involves substantial risks. Purchaser is (or its
advisors are) experienced and knowledgeable in the oil and gas business and
aware of the risks of that business. Purchaser acknowledges and affirms that, as
of the Execution Date, it has made all such independent investigation,
verification, analysis and evaluation of the Company and its assets,
liabilities, businesses and prospects as Purchaser deems necessary or
appropriate to enter into this Agreement. Except for the representations and
warranties expressly made by Seller in Article 4 of this Agreement, or in the
certificate to be delivered to Purchaser pursuant to Section 3.2(b) of this
Agreement, Purchaser acknowledges that there are no representations or
warranties, express or implied, as to the Company or its assets, liabilities,
businesses and prospects and that in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Purchaser has
relied solely upon its own independent investigation, verification, analysis and
evaluation.

 

5.10         Other Consents.    Purchaser’s execution, delivery and performance
of this Agreement (and any document required to be executed and delivered by
Purchaser pursuant to this Agreement) is not and will not be subject to any
consent, approval, or waiver from any Governmental Body or other third Person,
except for the Government Authorizations listed in Schedule 6.2 and as set forth
on Schedule 5.10.

 

 11 

 

  

ARTICLE 6

COVENANTS OF THE PARTIES

 

6.1           Exclusivity.   In consideration of the resources, time and expense
Purchaser has and will incur in connection with transactions contemplated in
this Agreement, without the prior written consent of Purchaser, (i) during the
period from the Execution Date until the earlier of the Closing Date or the
termination of this Agreement, Seller shall not sell, transfer, or place an
Encumbrance (other than any restrictions under federal and state securities Laws
and the terms and condition of the LLC Agreement), upon the Subject Interest or
any portion thereof, and (ii) during the period from the Execution Date until
June 1, 2015, Seller shall not (a) directly or indirectly solicit, facilitate or
knowingly encourage any other proposal relating to a Competing Transaction
(defined below), (b) negotiate or enter into a letter of intent, agreement in
principle, arrangement, understanding or Contract, regarding a Competing
Transaction, or (c) otherwise cooperate in any way, including through the
provision of confidential information, with any person in connection with a
Competing Transaction; provided that if the condition to Closing set forth in
Section 7.2(d) has been satisfied on or prior to June 1, 2015, Seller shall not
take any of the foregoing actions until the termination of this Agreement. As
used in this Agreement, “Competing Transaction” means the direct or indirect
sale, lease, license, exchange, mortgage, transfer or other disposition, or
financing, in a single transaction or series of related transactions, of all or
any portion of the Subject Interest. In addition, without limiting the
foregoing, if Seller provides confidential information to a Person in connection
with a Competing Transaction after June 1, 2015: (a) prior to disclosing any
such confidential information to such prospective purchaser, Seller shall
receive an executed customary confidentiality agreement from such prospective
purchaser containing language that makes the Company a third party beneficiary
under such confidentiality agreement and within two Business Days provides an
unredacted copy of such executed confidentiality agreement to the Purchaser; and
(b) Seller promptly provides to the Purchaser a copy of any confidential
information disclosed to such prospective purchaser.

 

6.2           Government Authorizations; Cooperation.

 

(a)          Seller and Purchaser shall, each in a timely manner, (i) make all
required filings, provide all required notices, prepare all required
applications and conduct negotiations with each Governmental Body as to which
such filings, notices, applications or negotiations are necessary or appropriate
in the consummation of the transactions contemplated hereby, including the
filings, notices and applications listed on Schedule 6.2 (the “Government
Authorizations”), provided that Purchaser agrees to make any required filings
under the HSR Act within ten (10) Business Days following the date of this
Agreement and (ii) provide such information as the other may reasonably request
to make or obtain the Government Authorizations. Each Party shall reasonably
cooperate with and use commercially reasonable efforts to assist the other with
respect to the Government Authorizations. Each Party shall promptly supply any
additional information and documentary material that may reasonably be requested
by any Governmental Body in connection with the filings, notices and
applications for the Government Authorizations. Each Party shall bear its own
costs of all filing or application fees payable to any Governmental Body with
respect to the transactions contemplated by this Agreement, provided that the
costs of filing fees under the HSR Act, will be paid equally by Purchaser and
Seller.

 

(b)          If any objections are asserted with respect to the transactions
contemplated hereby under any antitrust or competition Law or if any suit or
proceeding is instituted or threatened by any Governmental Body or any private
party challenging any of the transactions contemplated hereby as violating any
antitrust or competition Law, each of Purchaser and Seller shall use its
commercially reasonable efforts to promptly resolve such objections in order to
enable the transactions contemplated by this Agreement to be consummated as
promptly as practicable, provided, however, that notwithstanding the foregoing,
that Purchaser and Seller shall have the right, but not the obligation, to
defend any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated by this Agreement under any antitrust or competition
Law, including but not limited to seeking to have any stay, injunction, or
temporary restraining order entered by any court or other Governmental Body
vacated or reversed.  Each Party shall give notice to the other Party with
respect to any meeting, discussion, appearance or contact with any governmental
authority or the staff or regulators of any governmental authority, with such
notice being sufficient to provide the other Party with the opportunity to
attend and participate in such meeting, discussion, appearance or contact.
Notwithstanding anything to the contrary in this Agreement, neither Purchaser
nor Seller shall be required to take or agree to take any action, including
entering into any consent decree, hold separate order or other arrangement, that
would (i) require or result in the sale, divestiture or other direct or indirect
disposition of any assets or rights of Purchaser or any of its Affiliates or any
portion of the Seller or any of its Affiliates, or (ii) limit Purchaser’s or its
Affiliates’ freedom of action with respect to, or its or their ability to
retain, conduct, consolidate or otherwise control, any of Purchaser’s or its
Affiliates’ assets or businesses.

 

 12 

 

  

6.3           Public Announcement.   Except as expressly provided in this
Section 6.3, until the Closing, no Party, or any Affiliate of a Party, shall
make any press release or other public announcement regarding the existence of
this Agreement, the contents hereof or the transactions contemplated hereby
without the prior written consent of the other Party. Each Party acknowledges
that the other Party (or its Affiliates) intends to issue a press release
concerning this Agreement shortly after the execution of this Agreement in
substantially the form previously provided to and approved by the other Party.
The foregoing shall not restrict disclosures by Purchaser or Seller or any of
their respective Affiliates (a) that are required by applicable securities or
other Laws or regulations or the applicable rules of any stock exchange having
jurisdiction over the disclosing Party or its Affiliates or, (b) to Governmental
Bodies and third Persons holding rights of consent or rights to receive notice
that may be applicable to the transactions contemplated by this Agreement, as
reasonably necessary to obtain waivers of such rights or such consents or to
provide such notice, provided that, in each case to which such an exception
applies, the releasing Party shall, to the extent legally permissible, provide
the other Party not less than twenty-four (24) hours to comment on a draft of
such disclosure, and such releasing Party shall consider in good faith all
comments provided by such other Party. Seller and Purchaser shall each be liable
for compliance by its respective Affiliates with the terms of this Section.

 

6.4           Assumption of Obligations.   By the consummation of the
transactions contemplated by this Agreement at the Closing, and without limiting
the indemnification obligations of Seller under Article 9 (including those
relating to the representations and warranties contained herein), Purchaser
assumes and agrees to pay, perform and discharge all obligations with respect to
the Subject Interest, whether arising under the LLC Agreement, applicable Law or
otherwise, and whether attributable to the period before or after the Effective
Time, but excluding, for the avoidance of doubt, (a) any obligations of Seller
or any of its Affiliates under this Agreement or as a counterparty to the
Company (or any now or hereafter existing Affiliate of the Company) under the
Existing Agreements or any other contract entered into by Seller or any of its
Affiliates and the Company or any Affiliate of the Company, (b) any obligations
to the extent caused by the gross negligence, willful misconduct or criminal
activity of Seller or any of its Affiliates, (c) any obligations of Seller or
its Affiliates arising under U.S. federal, state or local income, franchise or
similar Tax Laws for periods prior to the Closing, and (d) any obligation
arising out of the material breach by Seller of the LLC Agreement.

 



 13 

 

 

6.5           Casualty and Condemnation.

 

(a)          If after the Execution Date but prior to Closing, any of the
Midstream Assets are actually damaged or destroyed by any casualty or are taken
in condemnation or under right of eminent domain, then the Purchase Price shall
be reduced (without duplication) by the Proportionate Share of the amount of the
actual out-of-pocket losses caused to the Company by any such casualty or taking
(after giving effect to any insurance proceeds received by the Company);
provided that if the Proportionate Share of the aggregate actual out-of-pocket
losses caused to the Company by such casualties and takings (i) is less than
$1.0 million (after giving effect to any insurance proceeds received by the
Company), there shall be no adjustment to the Purchase Price, but the
Proportionate Share of any such actual out-of-pocket losses shall be credited
against the Deductible as if such losses are Damages for which Purchaser is
entitled to indemnification pursuant to Article 9 or (ii) exceeds in value ten
percent (10%) of the Purchase Price (without giving effect to any insurance
proceeds available to the Company), either Party may, by notice to the other
Party at least one (1) Business Day prior to Closing, elect to terminate this
Agreement under Section 8.1. Except as provided in the immediately preceding
sentence, Purchaser shall be required to close as provided for in this Agreement
notwithstanding any such casualties or takings.

 

(b)          Seller and Purchaser shall reasonably cooperate with each other in
determining the Proportionate Share of the amount of any losses caused to the
Company by any casualty or taking described in Section 6.5(a), including as
promptly as reasonably possible requesting information on the amount of the
losses from the Company and providing each other with copies of any estimates of
losses provided by the Company.

 

6.6           Further Assurances.    At and after the Closing, Seller and
Purchaser agree to take such further actions and to execute, acknowledge and
deliver all such further documents as are reasonably requested by the other
Party for carrying out the purposes of this Agreement or of any document
delivered pursuant to this Agreement.

 

6.7           Cooperation on Taxes.   Each Party shall promptly furnish to the
other such information pertaining to the Company or the transactions
contemplated by this Agreement, as may reasonably be requested by the other
Party with respect to Tax matters of such other Party or Affiliate of such other
Party, including by providing access to relevant books and records and making
employees available to provide additional information and explanation of any
materials provided hereunder, but in each case only to the extent that such
Party may do so without violating applicable Laws or any obligations to any
third Person and to the extent that such Party has access to such information
and has authority to furnish such information under any restrictions binding on
such Party. The Parties shall further reasonably cooperate, and cause their
Affiliates to reasonably cooperate, with each other in connection with the
preparation of any Tax Returns.

 

6.8           Schedule Update.   From time to time prior to the Closing, for
purposes of its certificate to be delivered at Closing pursuant to Section
3.2(b) and for purposes of determining whether the Seller’s representations and
warranties are true and correct as of the Closing Date as though made on and as
of the Closing Date, to the extent and in the manner provided under
Section 7.2(a), Seller may at its option supplement or amend and deliver updates
to the Schedules to Article 4 to include reference to any matter relating to
Seller, the Company or its assets which first arises or occurs after the
Execution Date and does not represent a breach of Seller’s covenants in this
Agreement; provided, however, notwithstanding the foregoing, (a) no such
supplement or amendment shall in any way affect Purchaser’s ability to terminate
this Agreement based upon the condition to closing set forth in Section 7.2(f)
not being satisfied and (b) Purchaser shall have the right to terminate this
Agreement in the event Seller supplements or amends any Schedule relating to the
Fundamental Reps.

 

 14 

 

 

6.9           Other Agreement.   Purchaser and Seller acknowledge that the Other
Member has the right, as provided in the LLC Agreement, to deliver a Purchase
Notice agreeing to acquire the Entire Interest. If the Other Member exercises
this right, Seller will promptly notify Purchaser and provide Purchaser with a
copy of the notice of such exercise. If the Other Member closes the acquisition,
the Other Member will acquire the Remaining Interest and the Subject Interest to
be purchased by the Purchaser will be reduced in accordance with Section 2.3. In
connection with the exercise of the Other Member’s right to agree to purchase
the Entire Interest, Seller may enter into an agreement (“Other Agreement”) with
the Other Member to facilitate the Transfer (as defined in the LLC Agreement).
Seller shall provide Purchaser a copy of the Other Agreement in the form
executed by the parties thereto, promptly following its execution. Purchaser
acknowledges that Seller may provide a copy of this Agreement to the Other
Member. In any negotiations or discussions with the Other Member to acquire the
Membership Interest of the Other Member, Purchaser will use commercially
reasonable efforts to cause the Other Member to waive its rights under Section
8.6 of the LLC Agreement to acquire the Entire Interest as proposed in the
Transfer Notice, or if the Other Member has accepted the offer in the Transfer
Notice to acquire its Proportionate Share of the Entire Interest, to withdraw
such acceptance (to which Seller shall consent) in each case with the intent of
causing the Closing to occur at the earliest possible date on or after May 1,
2015. If prior to the acceptance by the Other Member of the offer set forth in
the Transfer Notice, Purchaser agrees to acquire the Membership Interest of the
Other Member, Purchaser will cause the Other Member to waive its rights under
Section 8.6 of the LLC Agreement to acquire the Entire Interest as offered in
the Transfer Notice and Purchaser will provide Seller a copy of such waiver. If
the Other Member and Seller execute the Other Agreement, each Party shall
reasonably cooperate with and use commercially reasonable efforts to facilitate
the simultaneous closings of this Agreement and the Other Agreement.

 

6.10         Conduct Pending Closing.   Except as otherwise expressly
contemplated by this Agreement or with the prior written consent of the
Purchaser, from the date hereof until the Closing or termination of this
Agreement as provided in Article 8, Seller shall not:

 

(a)          vote any of the Subject Interests in favor of: (i) any amendment to
the LLC Agreement or the Transaction Documents (as such terms are defined in the
LLC Agreement); (ii) to take any of the actions contemplated under Section
7.4(b) of the LLC Agreement); (iii) any election to dissolve the Company; or
(iv) issuing any equity interests, options, warrants, convertible securities or
other rights of any kind to acquire any equity or ownership interest of the
Company;

 

(b)          amend or otherwise change the certificate of formation, limited
partnership agreement or other organizational documents of Seller in any manner
that would adversely affect or impede the ability of Seller to consummate the
transactions contemplated by this Agreement; or

 

 15 

 

  

(c)          vote or consent to or permit its Managers (as defined in the LLC
Agreement) to vote or consent to (i) sell, assign, transfer, lease, license or
otherwise dispose of any assets owned by the Company; (ii) have the Company make
or commit to make any capital expenditure not approved under the existing
Capital Expenditure Budget (as defined in the LLC Agreement); or (iii) create,
incur, assume, guarantee, endorse or otherwise become liable or responsible with
respect to (whether directly, contingently or otherwise) any indebtedness of the
Company or otherwise amend, modify, alter, waive or otherwise change any rights
or obligations with respect thereto, including any claims thereunder; or

 

(d)          agree to take any action prohibited by this Section 6.10.

 

6.11         Encumbrances on the Subject Interest.   Prior to Closing, Seller
shall take such commercially reasonable actions as are necessary to cause
release of the Encumbrance listed on Schedule 4.6.

 

6.12         Confidentiality.   Upon Closing and for a period of one (1) year
thereafter, Seller agrees to keep confidential, and not to make use of (other
than for purposes of filing its tax returns or for other routine matters
required by law) or, without the prior written consent of the Company, disclose
to any Person, any information or matter relating to the Company and its affairs
or any of the terms and conditions of the LLC Agreement (other than disclosure
as required by any applicable law, including the rules and regulations of the
United States Securities and Exchange Commission, and the New York Stock
Exchange, NASDAQ, or any other applicable national securities exchange),
provided, however, in the event that Seller receives a request to disclose any
such information under the terms of a subpoena or order issued by a court of
competent jurisdiction or by any applicable law, Seller will, to the extent
permitted by law: (a) immediately notify each of the Company of the existence,
terms, and circumstances surrounding such request; (b) consult with the Company
as to the advisability of taking steps legally available to resist or narrow the
scope of the disclosure required by such subpoena, order, or law; and (c)
exercise its commercially reasonable efforts to obtain an order or other
reliable assurance that confidential treatment will be accorded to any
information so disclosed by Seller, with the Company being liable to reimburse
Seller for any actions taken at the request of the Company that are described in
clause (b) of this Section 6.12.

 

6.13         Non-Solicitation.   For a period of two (2) years commencing on the
Closing Date, Seller will not, and will cause EVEP not to, directly or
indirectly, solicit, canvass, approach, entice or induce any employee of
Purchaser or its Affiliates who have responsibilities related to the Company
during such time period to alter, lessen or terminate his, her or its
employment, engagement or relationship with Purchaser; provided, however, that
the foregoing restriction on solicitation shall not prohibit the Purchaser or
EVEP from hiring any such employee of Purchaser pursuant to a general
solicitation (such as an advertisement) not specifically directed to employees
of Purchaser.

 

 16 

 



ARTICLE 7

CONDITIONS TO CLOSING

 

7.1           Conditions of Seller to Closing.   The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject, at the
option of Seller, to the satisfaction on or prior to Closing of each of the
following conditions:

 

(a)          Representations. The representations and warranties of Purchaser
set forth in Article 5 shall be true and correct in all material respects
(except to the extent that such representations and warranties are qualified by
the term “material,” “in all material respects,” “Material Adverse Effect” or
similar words in which case such representations and warranties shall be true
and correct in all respects at and as of the Closing Date), in each case as of
the Execution Date and as of the Closing Date as though made on and as of the
Closing Date.

 

(b)          Performance. Purchaser shall have performed and observed all
covenants and agreements to be performed or observed by it under this Agreement
prior to or on the Closing Date.

 

(c)          Pending Litigation. On the Closing Date, no injunction, order or
award restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting material damages in
connection therewith, shall have been issued and remain in force, and no suit,
action or other proceeding (excluding any such matter initiated by Seller or its
Affiliates) seeking to restrain, enjoin or otherwise prohibit the consummation
of the transactions contemplated by this Agreement, or seeking substantial
damages in connection therewith, shall be pending before any Governmental Body
or arbitrator.

 

(d)          Deliveries to Seller. Purchaser shall have delivered to Seller the
documents and certificates to be delivered by Purchaser under Section 3.3.

 

(e)          Government Authorizations. The Government Authorizations set forth
on Schedule 6.2 shall have been duly obtained, made or given and shall be in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental Body shall have occurred; provided, however, that
the absence of any appeals and the expiration of any appeal period with respect
to any of the foregoing shall not constitute a condition to Closing hereunder.

 

(f)          Payment. Purchaser shall have paid to Seller the Adjusted Purchase
Price.

 

7.2           Conditions of Purchaser to Closing.   The obligations of Purchaser
to consummate the transactions contemplated by this Agreement are subject, at
the option of Purchaser, to the satisfaction on or prior to Closing of each of
the following conditions:

 

(a)          Representations. The representations and warranties of Seller set
forth in Article 4 shall be true and correct in all material respects (except to
the extent that such representations and warranties are qualified by the term
“material,” “in all material respects,” “Material Adverse Effect” or similar
words in which case such representations and warranties shall be true and
correct in all respects at and as of the Closing Date), as of the Execution Date
and as of the Closing Date as though made on and as of the Closing Date (other
than representations and warranties that refer to a specified date which need
only be true and correct in all material respects, on and as of such specified
date).

 

 17 

 

 

(b)          Performance. Seller shall have performed and observed all covenants
and agreements to be performed or observed by it under this Agreement prior to
or on the Closing Date.

 

(c)          Pending Litigation. On the Closing Date, no injunction, order or
award restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, or granting material damages in
connection therewith, shall have been issued and remain in force, and no suit,
action or other proceeding (excluding any such matter initiated by Purchaser or
its Affiliates) seeking to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement, or seeking
substantial damages in connection therewith, shall be pending before any
Governmental Body or arbitrator.

 

(d)          Government Authorizations. The Government Authorizations set forth
on Schedule 6.2 shall have been duly obtained, made or given and shall be in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental Body shall have occurred; provided, however, that
the absence of any appeals and the expiration of any appeal period with respect
to any of the foregoing shall not constitute a condition to Closing hereunder.

 

(e)          Deliveries. Seller shall have delivered to Purchaser duly executed
counterparts of the documents and certificates to be delivered by Seller under
Section 3.2.

 

(f)          Material Adverse Effect. From the Execution Date, no Material
Adverse Effect shall have occurred.

 

ARTICLE 8

TERMINATION

 

8.1           Termination.

 

(a)          This Agreement may be terminated at any time prior to Closing:

 

(i)          by the mutual prior written consent of Seller and Purchaser;

 

(ii)         by Purchaser, if Purchaser is not then in material breach of any
provision of this Agreement and there has been a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
Seller pursuant to this Agreement that would give rise to the failure of any of
the conditions specified in Section 7.2 and such breach, inaccuracy or failure
has not been cured by Seller within ten days of Seller’s receipt of written
notice of such breach from Purchaser;

 

 18 

 

 

(iii)        by Seller, if Seller is not then in material breach of any
provision of this Agreement and there has been a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
Purchaser pursuant to this Agreement that would give rise to the failure of any
of the conditions specified in Section 7.1 and such breach, inaccuracy or
failure has not been cured by Purchaser within ten days of Purchaser’s receipt
of written notice of such breach from Seller;

 

(iv)         by either Seller or Purchaser, if Closing has not occurred on or
before the Termination Date, provided, however, that no Party shall be entitled
to terminate this Agreement under this Section 8.1(a)(iv) (x) if the Closing has
failed to occur because such Party failed to perform or observe in any material
respect its covenants and agreements hereunder or (y) if the other Party has
filed (and is then pursuing) an action seeking specific performance as permitted
by Section 10.15;

 

(v)          by either Seller or Purchaser in accordance with Section 6.5,
provided, however, that no Party shall be entitled to terminate this Agreement
under this Section 8.1(a)(v) if the other Party has filed (and is then pursuing)
an action seeking specific performance as permitted by Section 10.15; or

 

(vi)         by Purchaser pursuant to Section 6.8.

 

(b)          The Party desiring to terminate this Agreement pursuant to
Section 8.1(a) shall give written notice of such termination to the other Party
hereto specifying the provision hereof pursuant to which such termination is
made.

 

8.2           Effect of Termination.   If this Agreement is terminated pursuant
to Section 8.1, this Agreement shall become void and of no further force or
effect (except for the provisions of Sections 4.7, 5.5, 6.3, this Section 8.2
and Article 10, which shall continue in full force and effect). Notwithstanding
anything to the contrary contained in this Agreement, the termination of this
Agreement shall not relieve any Party from liability for any breach or breaches
of its agreements or covenants which occurred on or prior to the date of such
termination, which breach or breaches resulted in the conditions set forth in
Section 7.1(b) or Section 7.2(b), as applicable, not being satisfied, in which
case the other Party shall be entitled to all remedies available at law or in
equity and shall be entitled to recover court costs and attorneys’ fees in
addition to any other relief to which such Party may be entitled.

 

ARTICLE 9

INDEMNIFICATION; LIMITATIONS

 

9.1           Indemnification.

 

(a)          From and after the Closing, Purchaser shall indemnify, defend and
hold harmless Seller from and against all Damages incurred or suffered by
Seller:

 

(i)          to the extent constituting obligations assumed by Purchaser
pursuant to Section 6.4; provided, however, that Purchaser shall have no
liability to Seller for any Damages for which (A) Purchaser is entitled to be
indemnified pursuant to this Agreement or (B) the event or circumstance giving
rise to such Damages also constitutes a breach of any of Seller’s
representations or warranties set forth in this Agreement or arises as a result
of Seller’s breach of any of its covenants or agreements under this Agreement or
the LLC Agreement (whether or not Purchaser would then be entitled to be
indemnified therefor under this Agreement or otherwise). For the avoidance of
doubt, the foregoing indemnity shall not be applicable with respect to any
obligations of Seller to make payments under Section 9.1(b).

 

 19 

 

 

(ii)         caused by or arising out of or resulting from Purchaser’s breach of
any of Purchaser’s covenants or agreements contained in this Agreement, or

 

(iii)        caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 5 of this
Agreement or in the certificate delivered by Purchaser at Closing pursuant to
Section 3.3(c); provided, however, that if a representation or warranty is
qualified by “in all material respects,” “in any material respect,” or “material
default,” then for purposes of this clause (a)(iii), such qualifier will in all
respects be ignored, even if such Damages are caused in whole or in part by the
negligence (whether sole, joint or concurrent), strict liability or other legal
fault of any Indemnified Person, but excepting in each case Damages to the
extent caused by the willful misconduct of any Indemnified Person.

 

(b)          From and after the Closing, Seller shall indemnify, defend and hold
harmless Purchaser against and from all Damages incurred or suffered by
Purchaser:

 

(i)          caused by or arising out of or resulting from Seller’s breach of
any of Seller’s covenants or agreements contained in this Agreement,

 

(ii)         caused by or arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article 4 of this
Agreement, or in the certificate delivered by Seller at Closing pursuant to
Section 3.2(b); provided, however, that if a representation or warranty is
qualified by Material Adverse Effect, “in all material respects,” “in any
material respect,” or “material default,” then for purposes of this clause
(b)(ii), such qualifier will in all respects be ignored, even if such Damages
are caused in whole or in part by the negligence (whether sole, joint or
concurrent), strict liability or other legal fault of any Indemnified Person,
but excepting in each case Damages to the extent caused by the willful
misconduct of any Indemnified Person, or

 

 20 

 

 

(iii)        caused by or arising out of (x) the Subject Interest or (y) the
Company or its assets, liabilities, operations or other activities, whether
arising under contracts, applicable Law or otherwise, in the case of each of (x)
and (y) attributable to the period before the Effective Time (A) resulting from
the gross negligence, willful misconduct or criminal activity of Seller or any
of its Affiliates; (B) in connection with any obligations of Seller or any of
its Affiliates as a counterparty to the Company (or any now or hereafter
existing Affiliate of the Company) under the Existing Agreements or any other
contract or other arrangement entered into by the Seller or its Affiliates and
the Company or any Affiliate of the Company; or (C) with respect to any
obligations of Seller or its Affiliates arising under U.S. federal, state, or
local income, franchise or similar Tax Laws for periods prior to the Closing.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, except as provided in Section 10.15 and except for causes of action
based upon intentional fraud or intentional misrepresentation, this Section 9.1
contains the Parties’ sole and exclusive remedies against each other with
respect to any and all claims for any breaches of the representations,
warranties, covenants and agreements herein or otherwise relating to the subject
matter of this Agreement (subject to the stated exclusions, the “Exclusive
Representations and Covenants”). Except for the remedies contained in this
Section 9.1, the remedies provided for in Section 10.15 and causes of action
based on intentional fraud or intentional misrepresentation, other than the
Exclusive Representations and Covenants, Seller and Purchaser each release,
remise and forever discharge the other and its or their Affiliates and all such
Parties’ officers, directors, employees, agents, advisors and representatives
from any and all suits, legal or administrative proceedings, claims, demands,
damages, losses, costs, liabilities, interest, or causes of action whatsoever,
in law or in equity, known or unknown, which such Parties might now or
subsequently may have, based on, relating to or arising out of this Agreement,
the Subject Interest, the activities, operations, assets or liabilities of the
Company, whether before or after the Effective Time, or the use, condition,
quality, status or nature of the assets of the Company, including, without
limitation, rights to contribution under any Law, breaches of statutory or
implied warranties, nuisance or other tort actions, rights to punitive damages
and rights of contribution, rights under agreements between the Company and
Seller or any of its Affiliates, and rights under insurance maintained by Seller
or any Affiliate of Seller, even if caused in whole or in part by the negligence
(whether sole, joint or concurrent), strict liability or other legal fault of
any released Person, but, for the avoidance of doubt, without prejudice to
either Party’s rights under Section 10.15 or Purchaser’s right to cause the
Company to enforce any obligations of Seller as a counterparty pursuant to the
Existing Agreements.

 

(d)          “Damages,” for purposes of this Article 9, shall mean the amount of
any actual liability, loss, cost, expense, claim, award or judgment incurred or
suffered by any Indemnified Person arising out of or resulting from the
indemnified matter, whether attributable to personal injury or death, property
damage, contract claims (including contractual indemnity claims), torts, or
otherwise, including the costs of enforcement of the indemnity and shall include
(i) reasonable fees and expenses of attorneys, consultants, accountants or other
agents and experts reasonably incident to matters indemnified against, and
(ii) the costs of investigation and/or monitoring of such matters. No
Indemnified Person shall be entitled to indemnification under this Section 9.1
for, and “Damages” shall not include, (A) any punitive damages (other than
punitive damages suffered by Persons other than Indemnified Persons for which an
Indemnified Person has been held liable), (B) any Taxes that may be assessed on
payments made under this Article 9 or the loss, reduction or limitation of any
Tax benefits to which the Indemnified Person may be entitled (nor shall any
offset be made for Tax benefits to which the Indemnified Person becomes entitled
as a consequence of the liability, loss, cost, expense, claim, award or
judgment), and (C) any liability, loss, cost, expense, claim, award or judgment
to the extent resulting from or to the extent increased by the actions or
omissions of any Indemnified Person after the Closing Date.

 

 21 

 

 

(e)          The indemnity in favor of each Party provided in this Section 9.1
shall be for the benefit of and extend to such Party’s present and former
Affiliates and its and their directors, officers, employees, and agents. Any
claim for indemnity under this Section 9.1 by any such Affiliate, director,
officer, employee, or agent must be brought and administered by a Party to this
Agreement. No Indemnified Person other than Seller and Purchaser shall have any
rights against either Seller or Purchaser under the terms of this Section 9.1
except as may be exercised on its behalf by Purchaser or Seller, as applicable,
pursuant to this Section 9.1(e). Seller and Purchaser may each elect to exercise
or not exercise indemnification rights under this Section on behalf of the other
Indemnified Person affiliated with it in its sole discretion and shall have no
liability to any such other Indemnified Person for any action or inaction under
this Section.

 

(f)          To the extent permitted by applicable Laws, the Parties shall
treat, for Tax purposes, any amounts paid under this Article 9 as an adjustment
to the Purchase Price.

 

9.2           Indemnification Actions.   All claims for indemnification under
Section 9.1 shall be asserted and resolved as follows:

 

(a)          For purposes of this Article 9, the term “Indemnifying Person” when
used in connection with particular Damages shall mean the Person or Persons
having an obligation to indemnify another Person or Persons with respect to such
Damages pursuant to this Article 9, and the term “Indemnified Person” when used
in connection with particular Damages shall mean the Person or Persons having
the right to be indemnified with respect to such Damages by another Person or
Persons pursuant to this Article 9.

 

(b)          To make a claim for indemnification under Section 9.1, an
Indemnified Person shall notify the Indemnifying Person of its claim under this
Section 9.2 in writing, including the specific details of and specific basis
under this Agreement for its claim (the “Claim Notice”). In the event that the
claim for indemnification is based upon a claim by a third Person against the
Indemnified Person (a “Third Party Claim”), the Indemnified Person shall provide
its Claim Notice promptly after the Indemnified Person has actual knowledge of
the Third Party Claim and shall enclose a copy of all papers (if any) served
with respect to the Third Party Claim. The failure of any Indemnified Person to
give notice of a claim as provided in this Section 9.2 shall not relieve the
Indemnifying Person of its obligations under Section 9.1 except to the extent
such failure materially prejudices the Indemnifying Person’s ability to defend
against the claim. In the event that the claim for indemnification is based upon
an inaccuracy or breach of a representation, warranty, covenant or agreement,
the Claim Notice shall specify the representation, warranty, covenant or
agreement which was inaccurate or breached.

 

(c)          In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnifying Person shall have thirty (30) days from its receipt of
the Claim Notice to notify the Indemnified Person whether it admits or denies
its obligation to defend the Indemnified Person against such Third Party Claim
under this Article 9. If the Indemnifying Person does not notify the Indemnified
Person within such thirty (30) day period whether the Indemnifying Person admits
or denies its obligation to defend the Indemnified Person, it shall be
conclusively deemed obligated to provide such indemnification hereunder. The
Indemnified Person is authorized, prior to and during such thirty (30) day
period, to file any motion, answer or other pleading that it shall deem
necessary or appropriate to protect its interests or those of the Indemnifying
Person and that is not prejudicial to the Indemnifying Person (it being
understood that if the Indemnified Person is ultimately entitled to be
indemnified with respect to such Third Party Claim, the cost of filing such
motion, answer or other pleading shall be reimbursed by the Indemnifying
Person).

 

 22 

 

 

(d)          If the Indemnifying Person admits its obligation, it shall have the
right and obligation to diligently defend, at its sole cost and expense, the
Third Party Claim, and shall have full control of such defense and proceedings,
including any compromise or settlement thereof, provided that if the Third Party
Claim consists of a criminal proceeding or regulatory proceeding with potential
criminal sanctions by any Governmental Body against the Indemnified Person or
seeks permanent injunctive relief, or primarily seeks other permanent equitable
relief, with respect to the Indemnified Person, the Indemnified Person shall
have the option, by notice to the Indemnifying Person within the thirty (30) day
period set forth in Section 9.2(c), to control such defense and proceedings (at
the cost and expense of the Indemnifying Person, if the Indemnified Person is
entitled to indemnification hereunder). If requested by the Indemnifying Person,
the Indemnified Person agrees to cooperate in contesting any Third Party Claim
which the Indemnifying Person elects to contest (provided, however, that the
Indemnified Person shall not be required to bring any counterclaim or
cross-complaint against any Person). The Indemnified Person may at its own
expense participate in, but not control, any defense or settlement of any Third
Party Claim controlled by the Indemnifying Person pursuant to this
Section 9.2(d). An Indemnifying Person shall not, without the written consent of
the Indemnified Person, settle any Third Party Claim or consent to the entry of
any judgment with respect thereto which (i) does not result in a final
resolution of the Indemnified Person’s liability with respect to the Third Party
Claim (including, in the case of a settlement, an unconditional written release
of the Indemnified Person from all further liability with respect to the Third
Party Claim) or (ii) may materially and adversely affect the Indemnified Person
(other than as a result of money damages covered by the indemnity).

 

(e)          If the Indemnifying Person does not admit its obligation or admits
its obligation but fails to diligently defend or settle the Third Party Claim,
then the Indemnified Person shall have the right to defend against the Third
Party Claim (at the sole cost and expense of the Indemnifying Person, if the
Indemnified Person is entitled to indemnification hereunder), with counsel of
the Indemnified Person’s choosing, subject to the right of the Indemnifying
Person to admit its obligation and assume the defense of the Third Party Claim
at any time prior to settlement or final determination thereof. If the
Indemnifying Person has not yet admitted its obligation to provide
indemnification with respect to a Third Party Claim, the Indemnified Person
shall send written notice to the Indemnifying Person of any proposed settlement
and the Indemnifying Person shall have the option for ten (10) days following
receipt of such notice to (i) admit in writing its obligation to provide
indemnification with respect to the Third Party Claim and (ii) if its obligation
is so admitted, assume the defense of the Third Party Claim and reject the
proposed settlement. If the Indemnified Person settles any Third Party Claim,
other than a Third Party Claim consisting of a criminal proceeding or regulatory
proceeding with potential criminal sanctions by any Governmental Body against
the Indemnified Person or seeking permanent injunctive relief, or primarily
seeking other permanent equitable relief, over the objection of the Indemnifying
Person after the Indemnifying Person has timely admitted its obligation in
writing and assumed the defense of a Third Party Claim, the Indemnified Person
shall be deemed to have waived any right to indemnity therefor.

 

 23 

 

  

(f)          In the case of a claim for indemnification not based upon a Third
Party Claim, the Indemnifying Person shall have thirty (30) days from its
receipt of the Claim Notice to (i) cure the Damages complained of, (ii) admit
its obligation to provide indemnification with respect to such Damages or
(iii) dispute the claim for such Damages. If the Indemnifying Person does not
notify the Indemnified Person within such thirty (30) day period that it has
cured the Damages or that it disputes the claim for such Damages, the
Indemnifying Person shall be conclusively deemed obligated to provide such
indemnification hereunder.

 

9.3           Limitation on Actions.

 

(a)          The Sections 4.1, 4.2, 4.3, 4.6, 4.7, 4.9(b) and 4.14, (the
“Fundamental Reps”) and the representations and warranties of Purchaser in
Sections 5.1, 5.2 and 5.3 and the corresponding representations and warranties
given in the certificates delivered at the Closing pursuant to Sections 3.2(b)
and 3.3(c), as applicable, shall survive the Closing indefinitely; the
representations and warranties of Seller in Section 4.9 shall survive until six
months after the expiration of the applicable statute of limitations (taking
into account any extension thereof); and all other representations and
warranties of the Parties in Article 4 and Article 5 and the corresponding
representations and warranties given in the certificates delivered at the
Closing pursuant to Sections 3.2(b) and 3.3(c), as applicable, shall survive the
Closing for a period of fifteen (15) months (unless a shorter period is
expressly provided within the applicable section). Representations, warranties,
covenants and agreements shall be of no further force and effect after the date
of their expiration, provided that there shall be no termination of any bona
fide claim asserted pursuant to this Agreement with respect to such a
representation, warranty, covenant or agreement prior to its expiration date.

 

(b)          The indemnity in Section 9.1(a)(i) and 9.1(b)(iii) shall continue
without time limit. The indemnities in Sections 9.1(a)(ii), 9.1(a)(iii),
9.1(b)(i) and 9.1(b)(ii) shall terminate as of the termination date of each
respective representation, warranty, covenant or agreement that is subject to
indemnification thereunder, except in each case as to matters for which a
specific written claim for indemnity has been delivered to the Indemnifying
Person on or before such termination date.

 

(c)          Subject to Section 9.3(e), neither Seller nor Purchaser shall have
any liability for any indemnification under Section 9.1(a)(iii) or Section
9.1(b)(ii) for any Damages with respect to any claim (or a series of related
claims arising from the same facts or circumstances) that do not exceed $100,000
(the “Individual Claim Threshold”), provided, however, to the extent all claims
(or a series of related claims arising from the same facts or circumstances) for
indemnification by Seller result in aggregate Damages exceeding the Deductible
(including those claims (or a series of related claims arising from the same
facts or circumstances) under the Individual Claim Threshold), then Purchaser
shall be entitled to be indemnified for such Damages under this Article 9
without regard to the Individual Claim Threshold.

 

(d)          Subject to Section 9.3(c) and Section 9.3(e), (A) Seller shall not
have any liability for any indemnification under Section 9.1(b)(ii) unless and
until the aggregate Damages for which Claim Notices for claims (or a series of
related claims arising from the same facts or circumstances) meeting the
Individual Claim Threshold are delivered by Purchaser with respect to such
matters exceed one percent (1%) of the Purchase Price (the “Deductible”), and
then only to the extent such Damages exceed the Deductible and (B) Seller shall
not be required to indemnify Purchaser under the indemnity in Section 9.1(b)(ii)
for aggregate Damages in excess of fifteen percent (15%) of the Purchase Price
(the “Cap”).

 

 24 

 

  

(e)          The Deductible and the Cap shall not apply to any indemnification
obligations of Seller under Section 9.1(b)(ii) for Damages caused by or arising
out of or resulting from Seller’s breach of any Fundamental Reps; provided that
Seller shall not be required to indemnify Purchaser under this Article 9 for
breaches of such Fundamental Reps for aggregate Damages in excess of the
Purchase Price.

 

(f)          The amount of any Damages for which an Indemnified Person is
entitled to indemnity under this Article 9 shall be reduced by the amount of
insurance proceeds realized by the Indemnified Person or its Affiliates with
respect to such Damages (net of any collection costs, and excluding the proceeds
of any insurance policy issued or underwritten by the Indemnified Person or its
Affiliates).

 

(g)          Any Indemnified Person that becomes aware of a loss for which it
seeks indemnification shall be required to use commercially reasonable efforts
to mitigate the loss, including taking any actions reasonably requested by the
Indemnifying Party, and an Indemnifying Party shall not be liable for any loss
to the extent that it is attributable to the Indemnified Party’s failure to use
commercially reasonable efforts to mitigate.

 

(h)          In no event shall any Indemnified Person be entitled to duplicate
compensation with respect to the same Damage, liability, loss, cost, expense,
claim, award or judgment under more than one provision of this Agreement and the
various documents delivered in connection with the Closing.

 

ARTICLE 10

MISCELLANEOUS

 

10.1         Counterparts.   This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement. Any signature of this Agreement
delivered by a Party by facsimile or scanned document transmitted by email shall
be deemed to be an original signature for all purposes.

 

10.2         Notice.   All notices which are required or may be given pursuant
to this Agreement must be given in writing and delivered personally, by courier,
or by scanned document transmitted by email (with written confirmation of
delivery) or by registered or certified mail, postage prepaid, as follows:

 

If to Seller:

 

CGAS Properties, L.P.

c/o EV Energy Partners, L.P.

1001 Fannin, Suite 800

Houston, Texas 77002

Attn: Michael E. Mercer, President and Chief Executive Officer

Email: mmercer@EVEnergyPartners.com

 

 25 

 

 

 

With a copy to:

 

EnerVest, Ltd.

1001 Fannin, Suite 800

Houston, Texas 77002

Attn: Fabene Welch, Senior Vice President and General Counsel

Email: Fwelch@EnerVest.net

 

With a copy to:

 

Haynes and Boone, LLP

1221 McKinney Street, Suite 2100

Houston, Texas 77010

Attn: Guy Young

Email: guy.young@haynesboone.com

 

If to Purchaser:

 

Utica Gas Services, L.L.C.

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: General Counsel

Facsimile No.: (918) 573-3101

 

With a copy to:

 

Conner & Winters, LLP

4000 One Williams Center

Tulsa, OK 74172-0148

Attention: J. Ryan Sacra

Email: rsacra@cwlaw.com

 

Either Party may change its address for notices by giving notice to the other
Party in the manner set forth above. All notices shall be deemed to have been
duly given at the time of receipt by the Party to which such notice is
addressed.

 

10.3        Expenses. Except as provided in Sections 6.2 and 10.4, all expenses
incurred by Seller in connection with or related to the authorization,
preparation or execution of this Agreement, the conveyances delivered hereunder
and the Exhibits and Schedules hereto and thereto, and all other matters related
to the Closing, including, without limitation, all fees and expenses of counsel,
accountants and financial advisers employed by Seller, shall be borne solely and
entirely by Seller, and all such expenses incurred by Purchaser shall be borne
solely and entirely by Purchaser.

 

10.4        Transfer Taxes. All Transfer Taxes associated with the purchase and
sale of the Subject Interest contemplated by this Agreement shall be paid by
Purchaser.

 

 26 

 

  

10.5       Governing Law. This Agreement and any documents delivered pursuant
hereto, and the legal relations between the Parties hereunder and thereunder,
shall be governed by and construed in accordance with the Laws of the State of
Delaware, excluding any conflict of laws rules that would refer the matter to
the Laws of another jurisdiction.

 

10.6       Jurisdiction; Waiver of Jury Trial.

 

(a)        Any legal suit, action or proceeding arising out of or based upon
this Agreement, or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America or the courts of the State of
Delaware in the County of New Castle, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.
Service of process, summons, notice or other document by mail to such party’s
address set forth herein shall be effective service of process for any suit,
action or other proceeding brought in any such court. The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)        EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR
THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.6(b).

 

10.7       Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

 

10.8       Waivers. Any failure by any Party or Parties to comply with any of
its or their obligations, agreements or conditions herein contained may be
waived by the Party or Parties to whom such compliance is owed by an instrument
signed by such Party or Parties and expressly identified as a waiver, but not in
any other manner. No waiver of, or consent to a change in, any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of, or consent to
a change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

 27 

 

 

10.9       Assignment. No Party shall assign all or any part of this Agreement,
nor shall any Party assign or delegate any of its rights or duties hereunder,
without the prior written consent of the other Party; provided, however, that
the Purchaser may assign its rights under this Agreement (but not its
obligations) to any Affiliate of Purchaser without the prior consent of Seller
but such assignment shall not release Parent from its obligations under the
Guaranty. Subject to the preceding sentences, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and permitted assigns. Any purported assignment not
permitted under this Section 10.9 shall be null and void.

 

10.10     Entire Agreement. This Agreement and the documents to be executed
hereunder (and the Exhibits, Attachments and Schedules attached hereto)
constitute the entire agreement between the Parties pertaining to the subject
matter hereof, and supersede all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the Parties pertaining to the
subject matter hereof.

 

10.11     Amendment. This Agreement may be amended or modified only by an
agreement in writing executed by all Parties and expressly identified as an
amendment or modification.

 

10.12     References. In this Agreement:

 

(a)        References to any gender includes a reference to all other genders;

 

(b)        References to the singular includes the plural, and vice versa;

 

(c)        Reference to any Article or Section means an Article or Section of
this Agreement;

 

(d)        Reference to any Exhibit or Schedule means an Exhibit, Attachment or
Schedule to this Agreement, all of which are incorporated into and made a part
of this Agreement;

 

(e)        Unless expressly provided to the contrary, “hereunder,” “hereof,”
“herein” and words of similar import are references to this Agreement as a whole
and not to any particular Section or other provision of this Agreement; and

 

(f)        “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.

 

10.13     Construction. Purchaser is a party capable of making such
investigation, inspection, review and evaluation of the Company and the Subject
Interest as a prudent purchaser would deem appropriate under the circumstances
including with respect to all matters relating to the value, operation and
suitability of the assets of the Company. Seller and Purchaser have had the
opportunity to exercise business discretion in relation to the negotiation of
the details of the transaction contemplated hereby. This Agreement is the result
of arm’s-length negotiations from equal bargaining positions. Based on the
foregoing, any rule of construction that a contract be construed against the
drafter shall not apply to the interpretation or construction of this Agreement.

 

 28 

 

 

10.14     Limitation on Damages. Notwithstanding anything to the contrary
contained in this Agreement, except in connection with (i) any Party’s failure
to consummate the transactions contemplated by this Agreement as required by the
terms hereof (subject to Section 8.2) and (ii) any such damages claimed by
Persons other than the Parties or their Affiliates for which indemnification is
available under the terms of this Agreement, none of Purchaser, Seller or any of
their respective Affiliates shall be entitled to punitive or exemplary damages
in connection with this Agreement and the transactions contemplated hereby and,
except as otherwise provided in this sentence, Purchaser and Seller, for
themselves and on behalf of their Affiliates, hereby expressly waive any right
to punitive or exemplary damages in connection with this Agreement and the
transactions contemplated hereby.

 

10.15     Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed or were threatened to be not performed in accordance with their
specific terms or were otherwise breached, and that money damages or legal
remedies would not be an adequate remedy for any such damages. The Parties
accordingly agree that, in addition to any other remedy that may be available to
it, including monetary damages, each party shall be entitled to enforce
specifically the terms and provisions of this Agreement, or to enforce
compliance with, the covenants and obligations of any other party and
appropriate injunctive relief shall be granted in connection therewith and all
such rights and remedies at law or in equity shall be cumulative, except as may
be limited by Section 9.1(c). Any party seeking an injunction, a decree or order
of specific performance shall not be required to provide any bond or other
security in connection therewith and any such remedy shall be in addition and
not in substitution for any other remedy to which such party is entitled at law
or in equity.

 

10.16     Right to Rely. Notwithstanding any other provision of this Agreement,
if the transactions contemplated hereby are consummated, Purchaser expressly
reserves the right to seek indemnity or other remedy for any Damages arising out
of or relating to any breach of any representation, warranty or covenant
contained herein, notwithstanding any investigation by, disclosure to, knowledge
or imputed knowledge of Purchaser or any of its Affiliates and its and their
managers, directors, officers, employees and agents in respect of any fact or
circumstances that reveals the occurrence of any such breach, whether before or
after the execution and delivery hereof. In furtherance of the foregoing, Seller
agrees that as knowledge or lack of reliance shall not be a defense in law or
equity to any claim of breach of representation, warranty or covenant by Seller
herein, Seller shall not in any action, suit or proceeding concerning a breach
or alleged breach of any representation, warranty or covenant herein, or any
indemnity thereof, seek information concerning knowledge or reliance of
Purchaser or any of its Affiliates and its and their managers, directors,
officers, employees and agents, through deposition, discovery or otherwise or
seek to introduce evidence or argument in any action, suit or proceeding
regarding the knowledge or lack of reliance of Purchaser or any of its
Affiliates and its and their managers, directors, officers, employees and agents
prior to the Closing on or with respect to any such representations, warranties
or covenants.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 29 

 

 

The Parties are signing this Agreement as of the Execution Date.

 

  SELLER:       CGAS PROPERTIES, L.P.       EVCG GP, LLC, its general partner  
    By: /s/ Michael E. Mercer   Michael E. Mercer, President and   Chief
Executive Officer       PURCHASER:       UTICA GAS SERVICES, L.L.C.       By:
/s/ Alan S. Armstrong   Alan S. Armstrong, Chief Executive Officer

 

Signature Page to

 

Membership Interest Purchase Agreement between CGAS Properties, L.P. and Utica
Gas Services, L.L.C.

 



   

  

 

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services, L.L.C.

 

Exhibit A

 

Definitions

 

“Adjusted Purchase Price” has the meaning set forth in Section 2.4(d).

 

“Affiliate” with respect to any Person, means any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context meaning the ability to direct the
management and policies of a Person through ownership of voting shares or other
equity rights, pursuant to a written agreement, or otherwise.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Assignment Agreement” has the meaning set forth in Section 3.2(a).

 

“Authorized Officer” means, with respect to any act to be performed or duty to
be discharged by any Person which is not an individual, any officer or other
representative thereof then authorized to perform such act or discharge such
duty.

 

“Business Day” means each calendar day except Saturday, Sunday, and any other
day on which banks are generally closed for business in Houston, Texas.

 

“Cap” has the meaning set forth in Section 9.3(d).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and the rules and regulations promulgated
thereunder.

 

“Claim Notice” has the meaning set forth in Section 9.2(b).

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” means July 16, 2015; provided that, (i) if the right in Section
8.6 of the LLC Agreement of the Other Member to acquire the Entire Interest is
waived or rescinded; or if Purchaser has closed a transaction with the Other
Member pursuant to which Purchaser acquires the Other Member’s Membership
Interest, the Closing Date shall mean the fifth full Business Day following the
satisfaction or waiver of all conditions in Article 7 of this Agreement, but in
no event prior to May 1, 2015; (ii) if the Other Member does not exercise its
right to agree to acquire the Entire Interest as provided in and subject to
Section 8.6 of the LLC Agreement, on or before June 1, 2015, the Closing Date
shall mean the fifth full Business Day following the satisfaction or waiver of
all conditions in Article 7 of this Agreement; (iii) if the condition set forth
in Section 7.2(d) is not satisfied as of July 16, 2015, the Closing Date shall
mean the fifth full Business Day following the satisfaction or waiver of all
conditions in Article 7 of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the Recitals.

 

 

 

 



 

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services L.L.C.

 



“Competing Transaction” has the meaning set forth in Section 6.1.

 

“Contract” means any legally binding contract, lease, license, evidence of
indebtedness, mortgage indenture, purchase order, binding bid, letter of credit,
security agreement or other written or oral and legally binding arrangement.

 

“Damages” has the meaning set forth in Section 9.1(d).

 

“Deductible” has the meaning set forth in Section 9.3(c).

 

“Dispute” means any dispute, controversy or claim and other matter in question
arising out of or relating to this Agreement, including any dispute as to the
interpretation, construction, validity, enforceability, breach, or termination
hereof.

 

“Effective Time” means 12:01 a.m., United States of America central time, on May
1, 2015.

 

“Employee Benefit Plan” means any employment, consulting, services, stock
option, equity or equity based, change-in-control, retention, incentive,
severance, termination, deferred compensation, profit sharing, retirement,
supplemental income, fringe benefit, collective bargaining, employee loan or
extension of credit, vacation, sick leave, workmen’s compensation or other
insurance, disability, death benefit, group insurance, health, life, welfare,
accident or other plan, program, understanding, agreement, practice, policy or
arrangement of any kind, whether written or oral, including, without limitation,
each “employee benefit plan” within the meaning of Section 3(3) of ERISA and
each “multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA,
whether or not subject to ERISA.

 

“Encumbrance” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, option, preemptive right, right of first
refusal or first offer, proxy, levy, voting trust or agreement, encumbrance, or
other adverse claim or restriction on title or transfer of any nature
whatsoever.

 

“Enforceability Exceptions” has the meaning set forth in Section 4.3.

 

“Entire Interest” has the meaning set forth in the Recitals.

 

“Environmental Laws” means all Laws of any Governmental Body having jurisdiction
over the Company or its property in question addressing pollution or protection
of the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exclusive Representations and Covenants” has the meaning set forth in Section
9.1(c).

 

“Execution Date” has the meaning set forth in the Preamble.

 

“Existing Agreements” means the agreements listed on Schedule 4.13.

 2 

 



 

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services L.L.C.

 



“EVEP” means EV Energy Partners, L.P., a Delaware limited partnership and
indirect owner of all of the partnership interests in the Seller.

 

“Fundamental Reps” has the meaning set forth in Section 9.3(a).

 

“GAAP” means US generally accepted accounting principles, consistently applied.

 

“Government Authorizations” has the meaning set forth in Section 6.2.

 

“Governmental Body” means any domestic or foreign national, state, local,
municipal, or other government, and any governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; and any court or governmental
tribunal.

 

“Guaranty” has the meaning in the Recitals.

 

“Hazardous Substance” means (i) any petroleum or petroleum products, flammable
explosives, radioactive materials, medical waste, radon, asbestos or
asbestos-containing products or materials, chlorofluorocarbon,
hydrofluorocarbon, urea formaldehyde foam insulation, polychlorinated biphenyls
(PCBs) or lead-containing paint or plumbing; and (ii) any element, compound,
substance, waste or other material that is defined as, or included in the
definition of, or deemed by or pursuant to any Environmental Law or by any
Governmental Body to be “hazardous,” “toxic,” a “contaminant,” “waste,” a
“pollutant,” “hazardous substance,” “hazardous waste,” “restricted hazardous
waste,” “hazardous material,” “extremely hazardous waste,” a “toxic substance,”
a “toxic pollutant” or words with similar meaning.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended and the accompanying rules and regulations.

 

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not any such item is in liquid or gaseous
form), or any combination thereof, and any minerals produced in association
therewith.

 

“Indemnified Person” has the meaning set forth in Section 9.2(a).

 

“Indemnifying Person” has the meaning set forth in Section 9.2(a).

 

“Individual Claim Threshold” has the meaning set forth in Section 9.3(c).

 

“Intellectual Property” means any trademarks, service marks, copyrights, trade
secrets, patents, patent applications and other intellectual property rights.

 

“Knowledge” means (a) with respect to Seller, the actual knowledge, without
investigation, of those individuals identified on Schedule 1.1(b) and (b) with
respect to Purchaser, the actual knowledge, without investigation, of those
individuals identified on Schedule 1.1(c).

 

 3 

 

 



Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services L.L.C.

 



“Laws” means all laws, statutes, rules, regulations, ordinances, orders,
restrictions, decrees, common law, directives, judgments, injunctions, writs,
awards, codes and other legal requirements of, or issued by, any Governmental
Body.

 

“LLC Agreement” means the Limited Liability Company Agreement of the Company
dated as of March 9, 2012, as amended from time to time.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is or could be reasonably expected to become, individually or in the
aggregate, with all other such events, occurrences, facts, conditions or
changes, materially adverse to the ownership, operation, business, assets,
liabilities, results of operations, financial condition or value of the Company,
as currently operated, taken as a whole (it being understood and agreed that, if
the aggregate amount of Damages resulting therefrom is ten percent (10%) or more
of the Purchase Price, such event, occurrence, fact, condition or change shall
be deemed to constitute a Material Adverse Effect), or prevents or materially
delays the ability of Seller to consummate the transactions contemplated by this
Agreement; provided, however, in no event shall any of the following be deemed
to constitute, nor shall any of the following be taken into account in
determining whether there has been or will be, a Material Adverse Effect:

 

(A)       changes in Hydrocarbon prices;

 

(B)       any change affecting the oil and gas industry generally in the region
in which the Company operates;

 

(C)       any change in the economy or the financial, capital or energy markets
generally in the region in which the Company operates, in the United States or
elsewhere in the world, including changes generally in supply, demand, price
levels or interest or exchange rates;

 

(D)       any change in Law or in GAAP or interpretations thereof or accounting
standards, governmental policy or political conditions;

 

(E)       any labor strike, request for representation, organizing campaign,
work stoppage, slowdown, lockout or other labor disputes;

 

(F)       any change in general regulatory or political conditions, including
acts of war, sabotage, armed hostilities or terrorism, embargo, sanctions or
interruption of trade, or any escalation or worsening of any acts of war,
sabotage, armed hostilities or terrorism, embargo, sanctions or interruption of
trade;

 

(G)       any change in the financial condition or results of operation of
Purchaser or its Affiliates;

 

(H)       any failure of any assumptions, estimates or projections relating to
the Company to be accurate (provided that the underlying causes of such failures
(subject to the other provisions of this definition) shall not be excluded);

 

 4 

 

  

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services L.L.C.

 

(I)       the announcement of the execution, or the pendency, of this Agreement
or the performance of obligations under this Agreement;

 

(J)       any casualty loss or condemnation, which shall be subject to the
provisions of Section 6.5;

 

(K)       any natural disasters or acts of God; or

 

(L)       any actions or inactions of Seller or the Company consented to by
Purchaser;

 

provided further, however, that any event, occurrence, fact, condition or change
referred to in the immediately preceding clauses (A), (B), (C), (D), (E), (F),
or (K) shall be taken into account for purposes of determining whether a
Material Adverse Effect has occurred or could reasonably be expected to occur
only to the extent such event, occurrence, fact, condition or change adversely
affects the Company in a disproportionate manner relative to other companies
operating in the industries in which the Company operates (provided for the
avoidance of doubt, to the extent any such disproportionate impact is the
physical damage or destruction to the assets of the Company constituting a
casualty loss, such impact shall not be considered and the provisions of Section
6.5 shall apply).

 

“Member” has the meaning set forth in the LLC Agreement.

 

“Membership Interest” has the meaning given to it in the LLC Agreement.

 

“Midstream Assets” means collectively, the Plant Facilities and the Gas Pipeline
Facilities as defined in the LLC Agreement.

 

“Other Agreement” has the meaning set forth in Section 6.9.

 

“Other Member” has the meaning set forth in the Recitals.

 

“Parent” means Williams Partners L. P.

 

“Party” and “Parties” have the meanings set forth in the Preamble.

 

“Permit” means all permits, licenses, registrations, certifications,
authorizations, approvals, consents, exemptions, waivers, variances, privileges
and other authorizations of or by any Governmental Body.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, or
Governmental Body or any other entity.

 

“Proportionate Share” means 21%; provided that if the Other Member purchases its
share of the Entire Interest as provided in Section 8.6 of the LLC Agreement,
the Proportionate Share shall be decreased to 49/79 x 21% (approximately
13.025%).

 

 5 

 

 

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services L.L.C.

 

“Purchase Price” has the meaning set forth in Section 2.2, subject to adjustment
as provided in Sections 2.3 and 2.4.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Release” means any releasing, spilling, leaking, discharging, disposing of,
pumping, pouring, emitting, emptying, injecting, leaching, dumping or allowing
to escape and includes “release” as defined in CERCLA or any other Environmental
Law.

 

“Remaining Interest” means a Membership Interest equal to the Entire Interest
minus the Subject Interest.

 

“Sanctions” has the meaning set forth in Section 4.18.

 

“Seller” has the meaning set forth in the Preamble.

 

“Subject Interest” means a 21% Membership Interest; provided that if the Other
Member purchases its share of the Entire Interest as provided in Section 8.6 of
the LLC Agreement, the Subject Interest shall be decreased as provided in
Section 2.3.

 

“Tax” and “Taxes” mean all federal, state, local, and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, value-added or withholding taxes or
other assessments, duties, fees or charges imposed by any Governmental Body,
including any interest, penalties or additional amounts which may be imposed
with respect thereto except insofar as such interest, penalties or additional
amounts are attributable to the delay or default of a Person seeking
indemnification therefor.

 

“Tax Return” means any return, report or other information required to be
supplied to a Governmental Body in connection with Taxes, or amendment thereto.

 

“Termination Date” means September 1, 2015.

 

“Third Party Claim” has the meaning set forth in Section 9.2(b).

 

“Transfer Notice” has the meaning set forth in the Recitals.

 

“Transfer Taxes” means all sales, use, VAT, business transfer, real property
transfer, recording, documentary, stamp, registration, stock transfer, or
similar taxes and fees.

 

“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury, as such regulations may be amended
from time to time.

 

“$” means United States dollars.

 

 6 

 

  

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services, L.L.C.

 

EXHIBIT B

 

FORM OF ASSIGNMENT AGREEMENT

 

ASSIGNMENT

 

This Assignment (this “Assignment”) is dated [ ● ], 2015 (the “Execution Date”),
and is between CGAS Properties, L.P., a Delaware limited partnership
(“Assignor”), and Utica Gas Service, L.L.C., an Oklahoma limited liability
company (“Assignee”). Assignor and Assignee are sometimes referred to
individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Assignor owns twenty-one percent (21%) of the membership interests of
Utica East Ohio Midstream, LLC, a Delaware limited liability company (the
“Company”);

 

WHEREAS, the Parties have entered into that certain Membership Interest Purchase
Agreement dated April 2, 2015 (the “MIPA”), whereby Assignor agreed to sell to
Assignee, and Assignee agreed to purchase from Assignor, a [ ]% membership
interest (“Subject Interest”); and

 

WHEREAS, the Parties are executing this Assignment to effect the assignment and
transfer from Assignor to Assignee of the Subject Interest, subject to the terms
and conditions herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound by the terms hereof, agree as follows:

 

1.        Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings given such terms in the MIPA.

 

2.        Conveyance of the Subject Interest. On and with effect from the date
of this Assignment, Assignor hereby sells, assigns, and transfers to Assignee,
and Assignee hereby acquires, accepts, and assumes from Assignor, all of
Assignor’s right, title and interest in and to the Subject Units, free and clear
of all Encumbrances other than restrictions that may be imposed by applicable
Laws and restrictions under the LLC Agreement.

 

3.        Disclaimer of Representations and Warranties. Other than the
representations and warranties of Assignor specifically set forth in the MIPA
and without prejudice to the rights of Assignee under the MIPA, the assignment
of the Subject Interest pursuant to this Assignment is made without
representation or warranty, express or implied, and Assignor hereby disclaims
and negates any such representation or warranty.

 

4.        Severability. If any provision or provisions of this Assignment is or
at any time becomes illegal, invalid or unenforceable in any respect, the
legality, validity and enforceability of the remaining provisions of this
Assignment shall not in any way be affected or impaired thereby.

 

   

  



 

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services L.L.C.

 



5.        Entire Agreement; Amendment. This Assignment and the MIPA and the
other documents to be executed thereunder and the Exhibits, Attachments and
Schedules attached thereto constitute the entire agreement between the Parties
pertaining to the subject matter thereof and hereof, and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter thereof and hereof.
This Assignment may be amended or modified only by an agreement in writing
executed by all Parties and expressly identified as an amendment or
modification.

 

6.        Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original instrument, but all such counterparts together
shall constitute but one agreement.

 

7.        Governing Law; Disputes. This Assignment and the legal relations
between the Parties shall be governed by and construed in accordance with the
laws of the State of Texas, excluding any conflict of laws rules that would
refer the matter to the Laws of another jurisdiction. Any Dispute between the
Parties with respect to this Assignment shall be resolved in accordance with the
terms of Section 10.6 of the MIPA, which is incorporated into this Assignment by
reference.

 

8.        MIPA; Conflict. This Assignment is made subject to the terms and
conditions of the MIPA. In the event of any conflict between this Assignment and
the MIPA, the provisions of the MIPA shall prevail.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 2 

  



 

Attached to and made part of that certain Membership Interest Purchase Agreement
between CGAS Properties, L.P. and Utica Gas Services L.L.C.

 



The Parties are signing this Assignment as of the Execution Date.

 

  ASSIGNOR:       CGAS PROPERTIES, L.P.       By: EVCG GP, LLC, its general
partner         By:/ s/Michael E. Mercer   Name: Michael E. Mercer   Title:
President and Chief Executive Officer         ASSIGNEE:       UTICA GAS
SERVICES, L.L.C.       By:/ s/Alan S. Armstrong   Name: Alan S. Armstrong  
Title: Chief Executive Officer

 

 3 

 